                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN


In Re:
                                                         Case No. 16-21329-gmh
MICHAEL A. GRAL,                                         Chapter 7

         Debtor


    MOTION TO SUBSTITUTE COUNSEL FOR CREDITOR DONALD J. GRAL


         The undersigned moves the Court to approve the substitution of Gregory M.

Jacobs in place of Susan K. Allen as attorney of record for creditor, Donald J. Gral. The

movant certifies that the creditor has been notified of this substitution with adequate time

to object or to retain other counsel, and the movant has received no objection to the

substitution or notice of retention to other counsel.

          Dated: January 21, 2020.

                                           STAFFORD ROSENBAUM LLP


                                           By Electronically signed by Gregory M. Jacobs
                                           Gregory M. Jacobs
                                           State Bar Number 1101064

1200 North Mayfair Road, Suite 430
Milwaukee, WI 53226-3282
Email: gjacobs@staffordlaw.com
414.982.2854




             Case 16-21329-gmh       Doc 1765     Filed 01/21/20   Page 1 of 1
